     Case 1:02-cr-00002-BLW-LMB Document 129 Filed 08/31/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:02-cr-00002-BLW

        Plaintiff,                            MEMORANDUM DECISION AND
                                              ORDER
        v.

  BEVERLY VIGIL (AKA BEVERLY
  VIGIL-ZOTTI or BEVERLY ZOTTI),

        Defendant,

       and

  KENNETH D. ZOTTI, INC. dba ZOTTI
  PLUMBING COMPANY,

       Garnishee.



                                INTRODUCTION

      Before the Court are two separate claims from Vicki Hudson and Curtis

Strandy for the remaining restitution owed to decedents Robert and Jeanette

Strandy from USA v. Vigil, et al. For the reasons that follow, the Court will deny

both claims.



MEMORANDUM DECISION AND ORDER - 1
      Case 1:02-cr-00002-BLW-LMB Document 129 Filed 08/31/21 Page 2 of 5




                                     BACKGROUND

       In 2002, defendant Beverly Vigil1 pled guilty to conspiracy to commit wire

fraud and conspiracy to deliver misbranded drugs into interstate commerce. See

Dkts. 19, 23. In addition to a term of imprisonment and supervised release, the

Court ordered Vigil to pay $792,387 in restitution. See June 26, 2003 Judgment,

Dkt. 53. As of July 2019, Vigil still owed $617,474 in restitution.

       In February 2020, the Court granted Vigil’s request to transfer this matter to

the United States District Court for the Northern District of California. See Order,

Dkt. 122. However, before transferring the case, the Court must distribute all

remaining restitution payments deposited with the Court to the victims.

Unfortunately, since the 2003 judgment, several of the victims entitled to

restitution passed away and left unclaimed funds in possession of the Court.

       As a result, the Clerk of the Court sent notice to individuals with a potential

interest in the unclaimed funds. In response, claimants Vicki Hudson and Curtis

Strandy have separately submitted requests to have the unclaimed restitution

payments related to decedents Robert and Jeanette Strandy released to them. In

support of her request, Hudson has provided death certificates for Robert and


       1
         Ms. Vigil has remarried and is now known as Beverly Vigil-Zotti, or Beverly Zotti. For
ease of reference, however, and to avoid confusion, the Court will refer to her as Beverly Vigil
here.



MEMORANDUM DECISION AND ORDER - 2
     Case 1:02-cr-00002-BLW-LMB Document 129 Filed 08/31/21 Page 3 of 5




Jeanette Strandy, her marriage license from her marriage to Robert, and various

legal documents establishing her identity and relationship to Robert. Likewise,

Curtis has provided a certificate of death for Robert, a Power of Attorney for

Robert Strandy appointing Lori Ann Robertson as agent, and the Last Will and

Testament of Robert Strandy from 2001.

                               LEGAL STANDARD

      Although money paid to federal courts generally must be deposited with the

Treasury, courts are also allowed to deliver funds to their rightful owners. See 28

U.S.C. § 2041. Indeed, “[a]ny claimant entitled to any such money may, on

petition to the court and upon notice to the United States attorney and full proof of

the right thereto, obtain an order directing payment to him.” 28 U.S.C. § 2042.

However, this means the claimant “bears the burden of affirmatively establishing

his entitlement to the funds[.]” In re Pena, 974 F.3d 934, 940 (9th Cir. 2020); see

also Hansen v. United States, 340 F.2d 142, 144 (8th Cir. 1965) (“the burden is

upon the claimant to show his right to the fund.”).

                                    ANALYSIS

      Neither Vicki Hudson nor Curtis Strandy have shown they are entitled to

receive the remaining restitution for Robert and Jeanette Strandy. Hudson has

provided death certificates that show that Robert and Jeanette passed away in 2017




MEMORANDUM DECISION AND ORDER - 3
     Case 1:02-cr-00002-BLW-LMB Document 129 Filed 08/31/21 Page 4 of 5




and 1999 respectively as residents of Washington. In his 2001 will, Robert names

his five children and four stepchildren as equal heirs to his estate, including both

Hudson and Curtis. Additionally, the will names Lori Robertson (formerly known

as Loralee Wyers) as the personal representative of Robert’s estate. Under

Washington law, as personal representative, Robertson would be entitled to

“collect all debts due the deceased” and to take “immediate possession of all

the . . .personal estate of the deceased[.]” Wash. Rev. Code §§ 11.48.010-020.

Robertson therefore would be entitled to receive Robert’s restitution so long as no

subsequent acts or documents abrogated the 2001 will.

      In 2007, Robert and Hudson married, but this does not entitle Hudson to the

unclaimed restitution. Although Washington is a community property state,

Robert’s right to the restitution originated before his marriage to Hudson. It was

therefore his separate property, and he was free to devise his right to the restitution

regardless of a later marriage. See Wash. Rev. Code § 26.16.010. As such, the

additional legal documents that Hudson has provided that show her relationship to

Robert do not support her claim to the restitution either.

      The documents provided by Curtis also do not show he is entitled to receive

the restitution. While Robert’s will names Curtis as an heir, it names Lori

Robertson (Loralee Wyers) as the personal representative. Additionally, Robert’s



MEMORANDUM DECISION AND ORDER - 4
      Case 1:02-cr-00002-BLW-LMB Document 129 Filed 08/31/21 Page 5 of 5




power of attorney document provided by Curtis does not appoint Curtis and would

have expired when Roberts passed away in 2017.

       Because neither claimant has proven they are entitled to receive the

restitution, the claims of both Vick Hudson and Curtis Strandy will be denied

without prejudice,2 and the unclaimed restitution of Robert and Jeanette Strandy

will be deposited with the Treasury.

                                           ORDER

       IT IS ORDERED that:

       1. The claims of both Vicki Hudson and Curtis Strandy for the unclaimed

           restitution payments of Robert and Jeanette Strandy from USA v. Vigil, et

           al are DENIED WITHOUT PREJUDICE.

       2. The Clerk of the Court shall deposit the unclaimed funds of Robert and

           Jeanette Strandy with the Treasury.



                                                    DATED: August 31, 2021


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge


       2
         Both claimants may reassert their claims to the restitution provided they produce
additional evidence consistent with this order.



MEMORANDUM DECISION AND ORDER - 5
